Citation Nr: 1644062	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, not otherwise specified (NOS).



REPRESENTATION

Appellant represented by:  The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Pursuant to Clemons, the Board has expanded the service connection claim for PTSD as reflected on the title page of this decision. 

The Board notes that the Veteran filed an original claim for entitlement to service connection for PTSD in March 1985.  In May 1985, the RO requested evidence from the Veteran.  No response was received, and the claim was deemed abandoned.  

Additionally, service connection was denied for a nervous condition in an unappealed rating decision in February 1981.  None of the Veteran's currently diagnosed psychiatric disabilities were considered in that decision.  Hence, new and material evidence is not required with regard to the current psychiatric claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009).

This appeal previously came before the Board in September 2013, at which time the Board remanded for additional development.  VA regulations provide a Veteran may change representation for 90 days following the mailing of notice the record was transferred to the Board, and after this 90 day period the Board will only accept a request for change in representation for good cause.  38 C.F.R. § 20.1304 (2015). The evidence shows that in September 2013, 10 days prior to the issuance of the Board's remand, the Veteran submitted a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, co-signed by The American Legion, appointing The American Legion as the representative of record.  Following the Board remand, the AOJ recognized The American Legion as the Veteran's representative of record.  In July 2016, The American Legion submitted a memorandum wherein it indicated that they would not accepted the designation as the Veteran's representative.  

By correspondence in July 2016 the Board advised the Veteran of these facts and afforded him an opportunity to clarify his desire for representation and appoint a new representative.  He was given 30 days to respond.  He was told that if no response was received, VA would assume he wanted to continue to be represented by The American Legion.  No response was received.  Because he has not revoked his previous appointment, or appointed another representative, The American Legion remains his representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board remand instructions, the Veteran underwent a VA PTSD examination in October 2013.  The examination report reflects that the VA examiner referenced VA treatment records that may be relevant to the current appeal and have not been associated with the claims file, to include a PTSD screening record dated in February 2012.  Additionally, while the claims file contains treatment records from the Erie, Pennsylvania VA Medical Center (VAMC) dated through December 2011, it appears the Veteran moved to Florida in 2013.  On remand, the AOJ should ask the Veteran to identify all relevant VA treatment, and then obtain any updated VA treatment records from any VA facilities in Florida.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The examiner in October 2013 determined that the criteria for a PTSD diagnosis were not met and instead diagnosed anxiety disorder, NOS.  The examiner did not, however, offer any opinion as to whether she believed that the diagnosed anxiety disorder was related in any way to injuries, illnesses, or events that occurred during the Veteran's active duty service.

The Board is aware that the Veteran initially characterized his claim as seeking service connection for PTSD specifically.  Nonetheless, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), in instances where the veteran has specifically requested service connection for PTSD, however, the evidence suggests other possible psychiatric diagnoses, the veteran's claim may not be construed narrowly as a claim for service connection for PTSD, but rather, should be considered more broadly as a claim for a psychiatric disorder.  Given the October 2013 VA examiner's diagnosis of anxiety disorder, the Veteran's claim must be expanded to include consideration of service connection for PTSD, but also for other possible psychiatric conditions, to include anxiety disorder.

Subject to the above, the October 2013 VA examiner's conclusions are incomplete given the absence of any discussion as to whether the diagnosed anxiety disorder is related in any way to the Veteran's active duty service.  Accordingly, the claims file should be returned to the same VA examiner who performed the October 2013 examination, if available, for an opinion as to whether the diagnosed anxiety disorder is related to an injury, illness, or event that occurred during the Veteran's active duty service, to specifically include injuries sustained in a land mine explosion while stationed in Vietnam in July 1969.  If the August 2013 VA examiner determines that she is unable to provide the requested opinion without a full examination of the Veteran or is unavailable, then the Veteran should be afforded a new VA mental health examination.  38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received mental health treatment.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating since December 2011 to include a PTSD screening record dated in February 2012 which was referred to by the October 2013 VA examiner.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, return the claims file to the VA examiner who conducted the October 2013 VA examination, if available. If that examiner is not available, the file should be provided to another physician to provide the requested opinion.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.

The examiner should be asked to review the claims file again, and, mindful of the Veteran's combat service history in Vietnam, provide an opinion as to whether is it at least as likely as not (at least a 50 percent probability) that the anxiety disorder, NOS, diagnosed during the October 2013 examination was incurred during the Veteran's active duty service, or, incurred as a result of an injury, illness, or event that occurred during the Veteran's active duty service.  The examiner should provide a complete explanation for all opinions rendered, to include a discussion of all relevant facts and findings that support the stated opinion.

3.  Review the electronic claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.
4.  Finally, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




